Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62548719, filed on 8/22/2017, U.S provisional Patent Application No. 62698801, filed on 7/16/2018 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 11223844 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20110200097 A1) in view of Lee et al (US 20140247866 A1).
             Regarding claim 1, Chen discloses an image decoder [e.g. FIG. 3] comprising: circuitry [e.g. FIG. 1 and 3; [0073 and 0185-0186]; integrated circuit]; and 5a memory [e.g. memory] coupled to the circuitry; wherein the circuitry, in operation [e.g. FIG. 3] , determines whether inter prediction is to be applied to a current block [e.g. FIG. 2-3; [0078]; inter-mode coding a block], in response to a determination that the inter prediction is to be 10applied to the current block [e.g. FIG. 2-3; [0111]; select inter-mode coding], performs a partition prediction [process [e.g. FIG. 4-5]; partition block] including: predicting first values of a set of pixels [e.g. prediction values for pixels]  between a first partition and a second partition in the current block [e.g. FIG. 4;  partitioning a block into a first partition and a second partition], using a first motion vector for the first partition [e.g. the first motion vector for the first partition]; 15predicting second values of the set of pixels, using a second motion vector for the second partition [e.g. the second motion vector for the second partition]; weighting the first values and the second values [e.g. FIG. 3 and 5-6; e.g. a weighted average of the values for the pixel from the two partitions]; and generating a prediction image for the current block using the weighted first values and the weighted second values [e.g. FIG. 3].
             Although Chen discloses 20in response to a determination that the inter prediction is not to be applied to the current block [e.g. FIG. 3; [0111]; select intra prediction coding mode], but Chen fails to explicitly disclose the detail od partitioning for decoding a block.
             However, Lee teaches the well-known concept of decoding a block using intra coding mode [e.g. FIG. 2; selecting intra prediction mode] and the block without using the partition prediction process [e.g. [0045]; intra prediction may be performed without partitioning].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by Chen to exploit the well-known coding block partitioning technique taught by Lee as above, in order to provide improved efficiency in compression and transmission [See Lee; [0023]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 20130177079 A1).
Norkin et al (US 20130294525 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483